PRICE, Judge.
This appeal is taken by appellant from a judgment rendered by the circuit court of Jefferson County in favor of the appellee, plaintiff below.
Plaintiff filed suit to recover severance pay alleged to be due under a collective bargaining agreement entered into by defendant and the labor union of which plaintiff was a member. The agreement provided:
“When, in the sole judgment of the company, it decides to close permanently a department of a mine or plant, or substantial portion thereof and terminate the employment of individuals, an employee whose employment is terminated either directly as a result thereof because he was not entitled to other employment with the Company under the provisions of Section 9 of this agreement — Seniority and subsection C of this Section 14, shall be entitled to a severance allowance in accordance with and subject to the provisions hereinafter set forth in this Section 14.”
The case was tried by the court without a jury on stipulated facts. For the purposes of this suit, the effect of the stipulation and the defendant’s interpretation thereof in brief was that the termination of plaintiff’s employment resulted from a permanent closing of one of defendant’s facilities within the meaning of the contract. It was further stipulated that neither the plaintiff, on his own behalf, nor his union for him, had at any time attempted to process the matters and things complained of in his complaint through the grievance — arbitration procedures set out in the contract.
It is further stipulated that “the defendant was engaged in the production of goods for movement in interstate commerce and was and is an industry affecting commerce within the meaning of the Labor Management Relations Act and other laws passed by the Congress of the United States for the regulation of interstate commerce * * and that the plaintiff as an iron ore miner employed by the defendant * * * was engaged in the production of goods for movement in interstate commerce.”
The several assignments of error relate to various rulings of the trial court to the effect that plaintiff was not required to exhaust the administrative remedies or grievance procedures provided for in the collective bargaining agreement before bringing suit for severance pay.
The question of plaintiff’s right to resort to the courts without first complying with the grievance procedures outlined in the contract has been decided adversely to appellant’s contention by our Supreme Court in the recent case of Woodward Iron Co. v. Stringfellow, 271 Ala. 596, 126 So.2d 96. See also Tennessee Coal, Iron & R. Co. v. Sizemore, 258 Ala. 344, 62 So.2d 459.
The appellant contends here that the United States Supreme Court, in Textile Workers Union of America v. Lincoln Mills of Alabama, 353 U.S. 448, 77 S.Ct. 912, 1 L.Ed.2d 972, has rejected the rule enunciated in the Sizemore case, supra, with respect to collective bargaining contracts between a labor union and an employer engaged in interstate commerce and subject to the Labor Management Relations Act. We find no merit in this contention.
In the Lincoln Mills case the court held that the federal district court had the right to decree specific performance of an agreement to arbitrate a grievance dispute as between the union and the company, under the Labor Management Act of 1947.
One of the questions before the United States Court of Appeals, Fifth Circuit, in Woodward Iron Co. v. Ware, 261 F.2d 138, 141, was whether former employees, as *197union members, had standing in court to sue their former employer under a collective bargaining agreement between the union and the employer. The court held that such right was personal to the employees “and exists irrespective of the union’s suable status and interest in prosecuting employee claims under collective agreements.” The court said:
“Lincoln Mills is no impediment to the plaintiffs’ suit. As the concurring opinion points out: ‘The District Court (in Lincoln Mills) had jurisdiction over the action since it involved an obligation running to a union- — a union controversy — and not uniquely personal rights of the employee sought to be enforced by the union.’ Textile Workers Union of America v. Lincoln Mills of Alabama, 1957, 353 U.S. 448, 77 S.Ct. 912, 919, 1 L.Ed.2d 972. ‘To hold that the union may sue, it is not necessary to hold that employee may not sue in any forum, and vice versa. * * * when the employee and the union are in disagreement, the question is not which may sue, but rather the extent to which the one may conclude the other.’ Association of Westinghouse Salaried Employees v. Westinghouse Electric Corp., 1955, 348 U.S. 437, 75 S.Ct. 489, 500, 99 L.Ed. 510.”
In the Ware case, supra, the court quoted with express approval from the Sizemore case, and held:
“Grievance procedure is appropriate if an aggrieved employee challenges his suspension or discharge with the hope of reinstatement and continuance of his former employment status. In a suit for specific performance, reinstatement, protection of seniority rights, cases in which the employment relationship has not terminated, primary resort to grievance procedures is logical and proper and should be a prerequisite to an employee filing suit. But a discharged employee may have a common law right of action for damages for breach of contract. He does not lose this right if he elects to use the courts instead of employer- — union arbitration channels.”
We hold that the trial court’s action in rendering judgment for plaintiff was proper, under the facts stipulated.
Since, as contended by appellant, “the fundamental question common to all the assignments of error in this case is the necessity or not of the plaintiff to resort to the procedures set out in the contract sued on for the. adjustment of grievances before seeking relief in the law courts,” we see no necessity for a discussion of the assignments by which appellant sought by various procedural methods to present this proposition.
The judgment is affirmed.
Affirmed.